                                           Case 3:21-cv-00681-LB Document 11 Filed 02/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     HUGUETTE NICOLE YOUNG,                            Case No. 21-cv-00681-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                           ORDER REGARDING FILING FEE
                                  13              v.
                                                                                           Re: ECF No. 5
                                  14     CALIFORNIA DEPARTMENT OF
                                         MOTOR VEHICLES, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17

                                  18      The court’s filing fees have increased from $400 to $402. By March 9, 2021, Ms. Young must
                                  19   either file an amended application to proceed in forma pauperis or pay the $402 filing fee. If she
                                  20   does not, and as the court warned in the earlier order, the court will order the case reassigned to a
                                  21   district judge and recommend that the judge dismiss the case without prejudice for failing to comply
                                  22   with the court’s rules.
                                  23

                                  24      IT IS SO ORDERED.
                                  25      Dated: February 23, 2021
                                  26                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  27                                                   United States Magistrate Judge
                                  28

                                       ORDER – No. 21-cv-00681-LB
